

Exhibit 10.8
Sonus Networks, Inc.
2012 Amended Performance Technologies, Incorporated
Omnibus Incentive Plan


Form of Restricted Stock Award Agreement
This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) evidences the grant by
Sonus Networks, Inc., a Delaware corporation (the “Company”), and ___ (the
“Participant”) on the ___ day of___, 20___ (the “Grant Date”).
RECITALS
WHEREAS, the Company has assumed the 2012 Amended Performance Technologies,
Incorporated Omnibus Incentive Plan (the “Plan”), which Plan, as amended, is
incorporated herein by reference and made a part of this Agreement (capitalized
terms not otherwise defined herein shall have the meanings as set forth in the
Plan); and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to grant to the
Participant the restricted stock (the “Restricted Stock”) described herein
pursuant to the Plan and the terms set forth below;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Award of Restricted Stock. Subject to the terms and condition of the Plan
and this Agreement and in consideration of employment services rendered and to
be rendered by the Participant to the Company, the Company hereby grants to the
Participant ___ shares of Common Stock (the “Shares”). The Company shall issue
the Shares to the Participant either by electronic record or by stock
certificate issued in the name of the Participant. The Participant agrees that
unvested Shares shall be subject to forfeiture as set forth in Section 2(c) of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement. The Shares shall be deposited in escrow in accordance with Section 5
of this Agreement.
2. Vesting.
(a)    Vesting Schedule. Subject to the Participant’s continued service through
the vesting date, the Shares shall vest as follows:___. Any fractional number of
Shares resulting from the application of the foregoing percentages shall be
rounded down to the nearest whole number of Shares. The Company may in its
discretion accelerate the vesting schedule at any time.
(b)    Acceleration of Vesting. Notwithstanding Section 2(a) hereof, effective
immediately prior to the consummation of a Change in Control (as defined below),
an additional ___% of the number of Shares covered by this Agreement shall
become vested, with the remaining unvested Shares continuing to vest pursuant to
the vesting schedule set forth above; provided that such vesting schedule shall
be shortened by one year.
(i) “Change in Control” means the occurrence of any of the following:
(A) a “Corporate Transaction,” meaning either:
(I) the sale, lease conveyance or other disposition of all or substantially all
of the Company’s assets to any “person” (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended), entity or group of persons
acting in concert; or
(II) a merger, consolidation or other transaction of the Company with or into
any other corporation, entity or person, other than a transaction in which the
holders of at least 50% of the shares of capital stock of the Company
outstanding immediately prior thereto continue to hold (either by voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity or its controlling entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity (or its controlling entity) outstanding immediately after
such transaction;
(ii) any person or group of persons becoming the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities; or
(iii) a contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board.    
(c)    Termination of Service. If the Participant’s service with the Company is
terminated for any reason, other than as described in Section 2(b) above, the
Shares, to the extent not then vested, shall be forfeited by the Participant
without any consideration.
3.    Rights as a Stockholder. The Participant shall have none of the rights of
a stockholder of the Company until the Shares vest; provided, however, that the
Participant shall have (a) the right to receive dividends on the Shares (the
“Dividends”), subject to the remainder of this Section 3 and the terms of the
Plan and (b) voting rights with respect to such Shares. The Dividends, if any,
shall be held by the Company and shall be subject to forfeiture until such time
that the Shares on which the Dividends were distributed vest in accordance with
Section 2 above.
4.    Restrictions on Transfer. Unless otherwise provided by the Board, the
Participant shall not, during the term of this Agreement, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “Transfer”), any of the Shares, or any interest therein,
unless and until such Shares are no longer subject to risk of forfeiture.
Notwithstanding the foregoing, the Participant may transfer:
(a)    any or all of the Participant’s Shares (i) to his or her spouse, children
or grandchildren, whether natural, step or adopted children or grandchildren
(collectively, “Immediate Family”); (ii) to a trust established for the benefit
of his or her Immediate Family or himself/herself; or (iii) to a limited
liability company or limited partnership, the members or partners of which are
members of his or her Immediate Family or himself/herself; or
(b)    any or all of the Participant’s Shares under such Participant’s will;
provided that all such Shares transferred under (a) or (b) shall remain subject
to this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4 and the forfeiture provision in Section 2(c)) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company: (y) a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement and (z) a copy of any such
evidence as the Company may deem necessary to establish the validity of the
transfer and acceptance by the transferee or transferees of the terms and
conditions hereof. The Company shall not be required: (A) to transfer on its
books any of the Shares which shall have been sold or transferred in violation
of any of the provisions set forth in this Agreement, or (B) to treat as owner
of such Shares or to pay Dividends to any transferee to whom any such Shares
shall have been so sold or transferred.
5.    Escrow. The Shares shall be deposited by the Participant in escrow either
by electronic record or by stock certificate upon (or as promptly as practicable
following) the execution of this Agreement and shall be held in escrow by the
Company or its designee, as escrow agent (the “Escrow Agent”). Upon vesting of
the Shares, the Escrow Agent shall release or electronically transfer to the
Participant, upon request, those Shares, which have vested (other than any
withheld by the Company pursuant to Section 8). In the event the Shares are
forfeited pursuant to Section 2(c) or withheld by the Company pursuant to
Section 8, the Company shall give written notice to the Participant and to the
Escrow Agent specifying the number of forfeited Shares or Shares to be withheld.
The Participant and the Company authorize the Escrow Agent to take all necessary
or appropriate actions consistent with the terms of this Agreement, including
the delivery to the Company of those Shares and stock powers for the Shares
being forfeited or withheld by the Company. The escrow shall terminate upon the
earliest of (a) the vesting and lapse of forfeiture of all Shares awarded under
this Agreement, (b) the election by the Company to waive forfeiture on all of
the unvested Shares, or (c) the election by the Company to terminate this
escrow. If at the time of such termination the Escrow Agent should have in its
possession any Shares owed to the Participant, the Escrow Agent shall promptly
deliver such Shares to the Participant and shall be discharged of all further
obligations hereunder. The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. The Escrow Agent or the Company shall
not be liable for any act or omission in good faith and in the exercise of
reasonable judgment. It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized to
retain such Shares in its possession without liability to anyone all until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired. All reasonable
costs, fees and disbursements incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be borne by the Company.
A certificate or certificates representing the Shares shall be issued by the
Company and shall be registered in the name of the Participant on the stock
transfer books of the Company promptly following the effective date of this
Agreement, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Shares pursuant to Section 2
hereof. As a condition to the receipt of this Agreement, the Participant shall
deliver to the Company a Stock Power in the form attached hereto as Exhibit A,
duly endorsed in blank, relating to the Shares. Each certificate representing
the Shares shall bear the following legend:
“The ownership and transferability of this certificate and these shares are
subject to the terms and conditions (including forfeiture) of the 2012 Amended
Performance Technologies, Incorporated Omnibus Incentive Plan and a Restricted
Stock Award Agreement entered into between the registered owner and Sonus
Networks, Inc. Copies of such Plan and the Agreement are on file in the
executive offices of Sonus Networks, Inc.”
If the Shares are issued to the Participant electronically rather than by a
stock certificate, the electronic record reflecting the issuance of the Shares
to the Participant shall bear such a legend or other notation.
As soon as administratively practicable, but not later than sixty (60) days,
following the vesting of the Shares (as described in Section 2 hereof), and upon
the satisfaction of all other applicable conditions, including, but not limited
to, the payment by the Participant of all applicable withholding taxes, the
Company shall deliver or cause to be delivered to the Participant, or in the
case of the Participant’s death, the Participant’s beneficiary, a certificate or
certificates for the applicable Shares, which shall not bear the legend
described above, but may bear such other legends as the Company deems advisable
pursuant to Section 10 below. If the Shares are issued to the Participant
electronically rather than by a stock certificate, the legend described above
shall be removed, but may bear such other legends as the Company deems advisable
pursuant to Section 10 below.
6.    Adjustments of Shares. In the event of any change in the number of shares
of the Company or in its capital structure that falls within Section 6.2 of the
Plan, the Shares and the other terms of this Agreement shall be adjusted in the
manner provided for therein.
7.    Compliance with Laws. The obligations of the Company and the Participant
under this Agreement are subject to all applicable laws, rules, and regulations,
including all applicable federal and state securities laws and the obtaining of
all such approvals by government agencies as may be deemed necessary or
appropriate by the Board or the relevant committee of the Board.
8.    Tax Matters.
(a)    Section 83(b) Election. The Participant may elect under Section 83(b) of
the Internal Revenue Code of 1986, as amended, to be taxed at the time the
Shares are acquired on the Grant Date (“Section 83(b) Election”). A
Section 83(b) Election must be filed with the Internal Revenue Service within
thirty (30) days of the Grant Date and the Participant shall provide a copy of
such form with the Company promptly following his or her filing. If the
Participant elects, in accordance with Section 83(b), to recognize ordinary
income in the year of acquisition of the Shares, the Company will require at the
time of such election an additional payment by the Participant in an amount
equal to any federal, state, local or other taxes of any kind required by law to
be withheld with respect to the issuance of the Shares to the Participant.
Moreover, the Participant acknowledges and he or she is solely responsible to
file a timely election under Section 83(b) and the Company shall bear no
responsibility for any consequence of the Participant making a Section 83(b)
Election or failing to make a Section 83(b) Election.
(b)    Withholding Taxes. The Participant may be required to pay the Company or
any affiliate, and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Shares, their
vesting or transfer and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.
(c)    Tax Advice. The Participant acknowledges that he or she is responsible
for reviewing with his or her own tax advisors the federal, state, local and
other tax consequences of this investment and the transactions contemplated by
this Agreement. The Participant acknowledges that he or she is not relying on
any statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.
9.    No Right to Continued Employment or Service. The granting of the Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its affiliates to continue the employment or service of the Participant
and shall not lessen or affect any right that the Company or any of its
affiliates may have to terminate the service of such Participant. The
Participant shall remain an at-will employee.
10.    Securities Laws; Legends on Certificates. The issuance and delivery of
the Shares shall comply with (or be exempt from) all applicable requirements of
law, including without limitation the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Company shall
not be obligated to file any registration statement under any applicable
securities laws to permit the purchase or issuance of any Shares under the Plan
or Awards and accordingly, any certificates for Shares or documents granting
Awards may have an appropriate legend or statement of applicable restrictions
endorsed thereon. If the Company deems it necessary to ensure that the issuance
of Shares under the Plan is not required to be registered under any applicable
securities laws, each Participant to whom such Shares would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may reasonable request
which satisfies such requirements.
11.    Notices. Any written notice to the Company required by any provisions of
this Agreement shall be addressed to the Secretary of the Company and shall be
effective when received.
12.    Shares Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan; the Shares are subject to the Plan; and the terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
13.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are deemed to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
14.    Erroneously Awarded Compensation. All Awards, if and to the extent
subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act and/or
Section 16.16 of the Plan, shall be subject to any incentive compensation policy
established from time to time by the Company to comply with such Act and/or such
Section.
15.    Choice of Law. This Agreement shall be governed by the substantive laws,
but not the choice of law rules, of the State of Delaware (regardless of the
laws that might otherwise govern under applicable Delaware principles of
conflicts of law) as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies.
16.    Captions. The captions of the sections of this Agreement are for
reference only and will not affect the interpretation or construction of this
Agreement.
17.    Successors. This Agreement will bind and inure to the benefit of the
parties and their respective successors, permitted assigns, heirs, devisees, and
legal representatives.
18.    Entire Agreement. Except as set forth herein, this Agreement and the Plan
supersede all prior agreements, whether written or oral and whether express or
implied, between the Participant and the Company relating to the subject matter
of this Agreement. Notwithstanding the foregoing, to the extent that the
Participant has entered into an employment agreement with the Company and the
terms noted in such employment agreement are inconsistent with or conflict with
this Agreement, then the terms of the employment agreement will supersede the
inconsistent or conflicting terms set forth herein as determined by the Board in
accordance with Article 4 of the Plan. In all other respects, this Agreement
shall remain in full force and effect.
19.    Amendments. The Board may amend or alter this Agreement and the Shares
granted hereunder at any time, subject to the terms of the Plan.
20.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


SONUS NETWORKS, INC.




By: _________________________
Name:
Title:






Agreed and acknowledged as
of the date first above written:








__________________________
PARTICIPANT
Participant Identification Number
Grant Number












Exhibit A
Stock Power




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Sonus Networks, Inc. (the “Company”), __________________________________
(__________) shares of common stock, par value $0.001 per share, of the Company
standing in his/her/their/its name on the books of the Company represented by
Certificate No. _____________________ herewith and does hereby irrevocably
constitute and appoint _____________________ his/her/their/its attorney-in-fact,
with full power of substitution, to transfer such shares on the books of the
Company.




Dated: _____________________        Signature: _________________________


Print Name and Mailing Address:


___________________________


___________________________


___________________________


___________________________






Instructions: Please do not fill any blanks other than the signature line and
printed name and mailing address. Please print your name exactly as you would
like your name to appear on the issued stock certificate(s). The purpose of this
assignment is to enable the forfeiture of shares without requiring additional
signatures on your part.



ActiveUS 125015687v.3